Citation Nr: 1046066	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service in from June 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2010, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the claims file.

The issues of entitlement to service connection for a 
hiatal hernia, hemorrhoids, a condition of the skeletal 
system, and posttraumatic stress disorder have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they referred 
to the AOJ for appropriate action.  

The issues of entitlement to service connection for asthma and an 
acquired psychiatric disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In September 1991, the Board denied entitlement to service 
connection for asthma finding that new and material evidence had 
not been received to reopen a previously denied claim.

2.  The additional evidence received since the September 1991 
Board decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service connection 
for asthma.  

3.  In September 1991, the Board reopened and denied the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.

4.  The additional evidence received since the September 1991 
Board decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The September 1991 Board decision, which denied the claim for 
service connection for asthma, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the 
September 1991 Board decision to reopen the claim of service 
connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The September 1991 Board decision, which denied the claim for 
service connection for an acquired psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2010).  

4.  New and material evidence has been received since the 
September 1991 Board decision to reopen the claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, a letter was 
sent in November 2005 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for the 
prior denial of his claims and of evidence that was needed to 
reopen his claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also notified the Veteran that evidence 
sufficient to reopen the previously denied claims must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2010).  

In this case, the Veteran has not been afforded a VA examination.  
However, with respect to the claims to reopen the previously 
disallowed claims for service connection, the Board has granted 
the petition to reopen.  The underlying claims for service 
connection are being remanded to the RO to ensure compliance with 
the duty to assist provisions of the VCAA.  Therefore, in light 
of the favorable decision to reopen the Veteran's claims, herein, 
the Board finds that any deficiency in complying with VCAA 
concerning a reopened claim is harmless error and that no useful 
purpose would be served by remanding the appeal to the RO in this 
regard.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, supra.

New and Material Evidence

Historically, the Veteran's service connection claims for asthma 
and an acquired psychiatric disorder were denied in a final, 
September 1991 Board decision.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2010).  Thereafter, in January 2000, 
the Veteran filed a claim to reopen his service connection 
claims.  In April 2006, the RO continued to deny the claims and 
in a June 2009 supplemental statement of the case, the RO 
reopened and denied both claims.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has determined that new and material evidence 
sufficient to reopen previously denied claims for service 
connection has been received, the Board is required to address 
this particular issue in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new and 
material evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
regard to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 
1369 (2001) (which holds that the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence has been 
received sufficient to reopen the Veteran's previously denied 
claims for service connection for asthma and an acquired 
psychiatric disorder, the Board will proceed, in the following 
decision, to adjudicate this issues on appeal in the first 
instance. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A decision by the Board or RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence must be both new and material; if the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the 
Board determines that the evidence submitted is new and material, 
it must reopen the case and evaluate the appellant's claim in 
light of all the evidence.  Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented."  
38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the September 1991 Board decision, the evidence of 
record included the Veteran's service treatment records, post-
service VA and private treatment records from 1984 to 1989, and 
the Veteran's contentions, to include testimony from a May 1988 
RO hearing.

A review of the service treatment record shows a June 1972 pre-
service report of medical history in which the Veteran marked hay 
fever and reported that he had been rejected for prior military 
service because he thought he had asthma, but in fact he did not.  
November 1972 service records show complaints of chest pain and 
shortness of breath.  The Veteran indicated that his symptoms, to 
include coughing, occurred with exercise and inhalation of dust, 
bug spray, and household spray.  The impression was asthma versus 
hay fever and a contemporaneous clinical entry revealed that the 
Veteran had had asthma all his life.  No wheezes were reported.  
The impression was mild bronchitis.  Treatment records from 
January and August 1973 reveal complaints of chest pain, 
difficulty breathing, and nervousness.  Intermittent asthma and a 
nervous disorder were the diagnoses, and Librium was prescribed.  
Records from November 1973 to April 1974 shows continued 
treatment for asthma and it was indicated that the Veteran's 
asthma was exacerbated by exercise.  A discharge examination 
report noted a history of asthma.

A January 1974 service psychiatric evaluation report noted 
anxiety, paranoid behavior, seclusiveness, unauthorized absence, 
and a generalized inability to cope with his environment.  The 
clinician reported that the Veteran had severe schizoid 
personality disorder, and recommended administrative separation 
from service due to unsuitability.  A February 1974 statement 
submitted by a commanding officer reported that he Veteran was an 
immature and irresponsible individual who required continual 
close supervision.

A post-service, January 1977 VA physical examination report shows 
complaints of nervousness and asthma with frequent spastic 
coughing and clear sputum.  The Veteran indicated the use of 
Primatene tablets and spray inhalers.  The diagnosis was asthma, 
bronchial, acute and chronic.  Examination findings revealed that 
the Veteran was mildly nervous, attributable to an acute asthma 
attack and was oriented, cooperative, coherent and relevant.  The 
examiner noted no evidence of a mood disorder or thought 
disturbance.  The examiner diagnosed a nerve condition with no 
objective findings on examination. 

Private hospital records from January 1978 to November 1980 show 
treatment for depression and asthma.  A history of passive 
aggressive character disorder was reported in January 1978.  A 
November 1979 hospital admission record revealed that two years 
prior, the Veteran's asthma attacks began to increase in 
severity.  Clinical records from May 1984 indicated treatment for 
an attempted suicide.  Private psychiatric records from August 
and September 1984 reveal diagnoses of adjustment disorder with 
depressed mood, and mixed personality disorder.  Private 
psychiatric records from September to November 1985, show 
treatment for borderline personality disorder.  A psychical 
examination in September 1985 noted expiratory wheezing and a 
history of asthma.  In March 1986, the Veteran was admitted to a 
private facility with psychotic complaints.  The diagnosis was 
chronic paranoid schizophrenia, with acute exacerbation.  
February and December 1986 records show treatment for bronchial 
asthma and a drug overdose.  Private records from October 1988 to 
September 1989 show treatment for asthma. 

In a May 1988 RO hearing, the Veteran reported a childhood 
history of asthma.  The Veteran's spouse indicated that six or 
seven months prior to service, she noticed nervous problems in 
the Veteran.  The Veteran reported that he began to experience 
psychotic problems during service and that he received treatment 
for asthma soon after discharge.

VA hospital records from May 1987 to April 1988 show treatment 
for asthma, atypical depression, and mixed personality disorder 
as well as treatment for adjustment disorder with depressed mood, 
ethanol and cannabis abuse, a mixed personality disorder with 
narcissistic features, and a borderline and antisocial 
personality disorder.  A September 1989 psychiatric examination 
record shows a diagnosis of mixed substance-induced mood 
disorder; borderline personality disorder with sociopathic 
features.

A December 1989 private physician's report indicates that the 
Veteran had received treatment for bronchial asthma since January 
1989.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In September 1991, the Board denied reopening the Veteran's claim 
for service connection for asthma on the grounds that no new and 
material evidence had been received to reopen the claim.  At that 
time, the Board acknowledged evidence of a pre-existing asthma 
disorder, but found no evidence that such a disorder had been 
aggravated by service.  With regard to the Veteran's claim for 
service connection for a psychiatric disorder, the Board reopened 
and denied the claim for lack of a medical nexus.

The evidence of record received since the September 1991 Board 
decision consists of VA treatment records from 1991 to the 
present.  Such records show continued treatment for asthma, to 
include a recent diagnosis of pulmonary sarcoidosis.  The Board 
notes that a current diagnosis of pulmonary sarcoidosis supports 
may support the Veteran's theory that pre-existing asthma was 
aggravated by service.  Additionally, records show ongoing 
psychiatric treatment.  Notably, a March 2009 VA medical opinion 
provides a positive medical nexus between the Veteran's 
psychiatric disorder and service.   

The Board finds the recently submitted evidence of record "new" 
because it shows evidence of an ongoing treatment for asthma 
since service, to include a new diagnosis.  Additionally, the 
evidence presents a positive medical nexus opinion regarding the 
Veteran's psychiatric disorder claim.  This evidence has not 
previously been submitted and is "material" because, when taken 
together with prior evidence of record showing evidence of 
treatment for asthma and a psychiatric disorder in service and 
since service, presents a possible favorable nexus to service and 
as such, raises a reasonable probability of substantiating the 
Veteran's claims.  See 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that new and material evidence has been submitted.  
Therefore, the claims are reopened.  


ORDER

New and material evidence having been received, the request to 
reopen the claim for service connection for asthma is granted.  

New and material evidence having been received, the request to 
reopen the claim for service connection for a psychiatric 
disorder is granted.  


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issues on appeal.

As no VA examination has been offered regarding the relationship 
between the Veteran's current disabilities and service, a VA 
examination is needed in order to obtain a complete and accurate 
picture of the Veteran's current mental condition and whether 
such condition is related to service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  More specifically, a VA medical 
opinion is warranted to determine whether a pre-existing asthma 
condition, to include a recent diagnosis of pulmonary 
sarcoidosis, was aggravated by service.  Additionally an opinion 
is necessary to determine the etiology of the Veteran's 
psychiatric disorder.

As noted above, records show a history of treatment for asthma 
and a psychiatric disorder during and since service.  Records 
indicate that the Veteran's asthma pre-existed service.  The 
Board acknowledges the March 2009 VA medical opinion  offering a 
positive nexus between the Veteran's current psychiatric disorder 
and service; however, the Board finds report lacking in probative 
value because it is based entirely on a review of post-service 
psychiatric treatment records, excluding a review of service 
treatment records, and provides a limited discussion of rationale 
in support of the opinion. Thus, a VA examination, based on the 
complete evidence of record, is necessary in accordance with VA's 
duty to assist.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995).  

As this case presents certain medical questions which cannot be 
answered by the Board, additional development of the evidence is 
necessary to adjudicate the claim.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the Veteran's asthma (to 
include pulmonary sarcoidosis) and current 
psychiatric disorder.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  All indicated tests and studies 
should be accomplished.  

A.	 For any asthma or pulmonary sarcoidosis 
diagnosed on examination, the examiner 
should opine as to whether this disorder 
clearly and unmistakably preexisted the 
Veteran's military service.  If so, the 
examiner should state whether the 
Veteran's preexisting asthma permanently 
increased in severity during his active 
military service.  [If, in the 
alternative, it is determined the Veteran 
did not have preexisting asthma when 
entering the military, the examiner 
should state whether it is at least as 
likely as not (50% probability or 
greater) that the Veteran's asthma is 
otherwise directly related to his 
military service?]  

[Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.]  

B.	For any psychological disorder, the 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

The examiner should state whether it is 
at least as likely as not (50% 
probability or greater) that a current 
psychiatric disability is etiologically 
related to the Veteran's military 
service.  

The examiner should also state whether 
there is clear and unmistakable evidence 
that the Veteran's psychiatric disorder 
preexisted service, and if so, whether 
there is clear and unmistakable evidence 
that the Veteran's preexisting 
psychiatric disorder was NOT aggravated 
beyond its natural progression during his 
active duty.  

If a personality disorder is found to 
have preexisted the Veteran's military 
service, the examiner should indicate 
whether the record reflects that any 
current psychiatric disorder was 
superimposed on the personality disorder 
in service.

All clinical findings and reasons that 
form the basis of the opinions should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state and explain why.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, copies 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiners have 
responded to all questions posed.  If not, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).

4.  Then, the RO/AMC should readjudicate 
the issues on appeal based on all the 
evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


